DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 1a (roller/counter roller) and 2b (no carrier) in the reply filed on 9/11/2020 is acknowledged.
Claims 9 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/11/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, depending from claim 1, recites the limitation "the third web-type material" in lines 1-4.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, the only established 
Claim 15 recites the limitation "(with a thermal crosslinker system and/or hot melt and/or UV-crosslinked and/or UV-crosslinked and/or UV-polymerized)” in lines 4-5.  It is unclear if applicant intends to actively claim the limitation within the parenthesis as part of the claim.
Claim 16 (and withdrawn claim 17), depending from claim 1, recites the limitation "the layer of pressure sensitive adhesive" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, the only established pressure sensitive adhesive is found in claim 15.  Based upon the current wording, it appears that claim 16 (and withdrawn claim 17) may have been intended to depend from claim 15 rather than independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-8, 10-13, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US PN 3959567) in view of Fukuda (US PN 6127003), Christel (US PN 5676791), and Schubert (US PGPub 2014/0083608 A1).
With regard to claim 1, Bradley teaches a method for increasing the adhesion between the first surface of a first web type material and a first surface of a second web type material, said method comprising feeding the first web-type material (figure 1-3, film A or C) and the second web-type material (figure 1-3, film B or D) continuously and with identical web direction to a laminating gap (figure 1-3, contact point between rollers 12 and 13 or 12’ and 13’), in which the first web-type material and the second web-type material are laminated together each by their first surface, treating both first surfaces of the first web-type material and the second web-type material such that the plasma, beginning ahead of the laminating gap on into the laminating gap (area on surfaces of rollers 12/12’ and 13/13’ under the plasma generator located prior to the point of contact), acts continuously on the two first surfaces, wherein the laminating gap is formed by a pressure roll and a counter-pressure roll (figures 1-3, rollers 12/12’ and 13/13’), and the plasma is formed in the laminating gap by way of a voltage between the pressure roll and the counter pressure roll (col. 6, line 39-47; figure3, rollers 12’ and 13’).
Although Bradley is silent as to the specifics of the plasma formation, since Bradley teaches the plasma is formed in the laminating gap by way of a voltage between the pressure roll and the counter pressure roll as claimed by applicant, it would have been expected that the method of Bradley would also result in treating both first surfaces of the first and second web-type materials over the full area with a plasma, specifically such that the plasma, beginning ahead of the laminating gap on into the laminating gap, acts continuously on the two first surfaces.
Although Bradley teaches on of the rollers 12’ has an insulating sleeve 30, Bradley does not explicitly disclose the sleeve comprises a dielectric material.
Fukuda teaches known insulating materials for rollers included dielectrics (col. 4, line 30-31).

Bradley does not explicitly disclose the first web-type material has a layer of adhesive arranged as the first surface of the first web-type material, and teaches a method of bonding specifically designed to bypass a need for an adhesive by utilizing an electrical discharge treatment (col. 1, line 6-23).  In this case, the prior art has recognized a major benefit of an electrical discharge treatment bonding method as not only the ability to coat a film directly on the substrate without an adhesive (Christel, col. 8, line 3-5) as in the method of Bradley, but also that such a method predictably results in the same increased adhesion when treating and bonding an adhesive coated film (Christel, col. 7-8, line 64-66, 1-2).  Therefore, although Bradley teaches a method designed for bypassing the need for an adhesive, the prior art (Christel) recognizes that webs with adhesive materials are equivalent alternative films capable of being bonded with the expectation of success while also benefiting from the increased adhesion provided by an electrical discharge bonding method.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to use an adhesive coated web as in the teaching of Christel in the method of Bradley.  The rationale to do so would have been the motivation provided by the teaching of Christel, that to use such an adhesive predictably results in an increased adhesion between the first and second web-type materials (Christel, col. 8, line 1-2), where the prior art also recognizes as desirable the bonding of plasma treated pressure sensitive adhesive tapes to plasma treated films (Schubert, paragraph 36) depending on the desired application of the bonded webs. 



With regard to claims 5 and 7, although Bradley teaches laminating rolls with the same diameter and where one of the rolls has an insulating layer, Bradley is silent as to the specific diameter of the rolls (between 50 and 500 mm) and the specific thickness of the insulating layer (between 1 and 5 mm).  However, given that Bradley teaches the same apparatus as claimed by applicant, where Bradley in view of Fukuda, Christel, and Schubert obviates the same purpose of laminating adhesive webs after treatment with a plasma as claimed by applicant, where the function of the insulating layer of Bradley is also the same as intended by applicant (an electrically insulating layer), it would have been expected that an optimized diameter of the rolls and thickness of the electrically insulating layer for the method of Bradley in view of Fukuda, Christel, and Schubert would have fallen within the ranges claimed by applicant. 

With regard to claim 6, Bradley is silent as to the material of the insulating layer.


With regard to claim 8, Bradley teaches the plasma is generated between one or more nozzles and the rolls (col. 6, line 57-68).

With regard to claim 11, the examiner notes that the claim language reads as “wherein the plasma generator can be displaced in its height…. optionally simultaneously in its height and in its distance…”  As currently worded, the method of step of displacing the height of the plasma generator has not been actively claimed as the step appears to be optional (i.e. “can be displaced”).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to ensure the distance of the displace height of the generator was optimized for the specific webs to be laminated, as would have been determined through routine experimentation. 

With regard to claims 13, 15 and 16, Bradley does not explicitly disclose the web includes a PSA.  Schubert teaches the first web is a PSA based on natural rubber, synthetic rubber, or polyurethanes, the layer of the PSA consisting optionally of pure acrylate or predominantly acrylate (paragraph 101) and the second web (paragraph 74), where such a web can act as a carrier layer, and where it would have been obvious to one of ordinary skill in the art at the time of the invention to laminate a desired set of webs, such as to form the tape of Schubert.

With regard to claim 18, Bradley in view of Christel and Schubert is silent as to the thickness of the adhesive coated film (greater than or equal to 20 µm and less than or equal to 2500 µm).  However, .

Claims 3, 4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US PN 3959567) in view of Fukuda (US PN 6127003), Christel (US PN 5676791), and Schubert (US PGPub 2014/0083608 A1), as applied for claim 1 above, and in further view of Lutzmann (US PN 4096013).
With regard to claims 3, 4, and 14, Bradley does not explicitly disclose laminating multiple films.
Lutzmann teaches that laminating multiple films at the point of electric discharge, such as between the rollers in Bradley, was known in the art at the time of the invention (figure 5-6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of the prior art to accept as many layers as desired for the final laminated product.  The rationale to do so would have been the motivation provided by the teaching of Lutzmann, that adding layers predictably results in the successful bonding of multiple layers of materials as desired, where treating multiple films for lamination requires simultaneous exposure to electrical discharge and contact over a critical region (Lutzmann, col. 3, line 64-68; col. 4, line 1-5), as would have been achieved via the rollers of Bradley, and therefore would have held the expectation of success when making multilayered laminates of Lutzmann.  Furthermore it would have been obvious to optimize the layers so as to be suitable for the successful formation of bonds with one another in the lamination method of the prior art, dependent upon the desired laminated structure to be formed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH BRADFORD whose telephone number is (571)270-7654.  The examiner can normally be reached on weekdays, 12 PM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.B/Examiner, Art Unit 1746                                                                                                                                                                                                        


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746